


Exhibit 10.2


FIRST AMENDMENT TO THE
INSPERITY, INC. DIRECTORS COMPENSATION PLAN






The Insperity, Inc. Directors Compensation Plan (the “Plan”), shall be, and
hereby is, amended in the following respects, effective as of January 1, 2015,
except as otherwise specified below:


I.


Section 1.2 is amended, in its entirety, to be and to read as follows:


“1.2.    Applicable Date means for the annual Board retainer, committee
membership retainers and annual committee chair fees, the last day of the
quarter.”


II.


Section 1.8 is amended, in its entirety, to be and to read as follows:


“1.8.    Compensation means the Participant’s annual Board retainer, committee
membership retainers and any retainers and fees earned by the Participant for
chairing committees during the applicable Plan Year, as set forth in Appendix A,
which may be amended from time to time by the Board.”


III.


Section 1.11 is amended, in its entirety, to be and to read as follows: “1.11.
Reserved.”
IV.


Section 2.1 is amended, in its entirety, to be and to read as follows:


“2.1.    Administration. The Plan shall be administered by the Board. The Board
shall have the complete authority and power to interpret the Plan, prescribe,
amend and rescind rules relating to its administration, determine a
Participant’s right to a payment and the amount of such payment, and to take all
other actions necessary or desirable for the administration of the Plan. In the
event the Board determines that the number of actual meetings for the Board or a
committee exceeds three (3) times the number of regularly scheduled meetings
during a calendar year, the Board may provide for an adjustment to the
Compensation paid for the corresponding retainer to compensate Directors for the
additional attended meetings. All actions and decisions of the Board shall be
final and binding upon all persons.”




--------------------------------------------------------------------------------










V.


Section 4.1 is amended, in its entirety, to be and to read as follows:


“4.1.    Retainer and Committee Chair Fees. The Compensation of Directors is set
forth in Appendix A. The Compensation for annual retainers and annual committee
chair fees, if any, shall be paid to each Director on a quarterly basis, with
each installment being equal to one-fourth of the annualized amount set forth in
Appendix A and being paid as soon as administratively feasible following the end
of the quarter. Annually, each Director may elect, prior to the date that the
Compensation would otherwise be paid to such Director in cash, to receive all
such Compensation in shares of Company Stock. The number of shares of Company
Stock to be paid to an electing Director shall be determined by dividing the
Director’s Compensation to be paid on such date by the Fair Market Value of the
Company Stock on the Applicable Date, with any fractional share paid in cash.
Notwithstanding the foregoing, however, payment in shares of Company Stock may
only be made by the Company with shares of Treasury Stock. In the event the
number of shares of Treasury Stock is insufficient on any date to make all such
payments provided for in this Section 4.1 in full, then all Directors who are
entitled to receive shares of Company Stock on such date shall share ratably in
the number of shares available and the balance of each such Director’s
Compensation shall be paid in cash. An individual Director’s ratable share shall
be calculated by dividing such Director’s eligible Compensation applicable to
such payment by the total of all electing Directors’ eligible Compensation
applicable to such payment. An election to receive payment of Compensation in
Company Stock rather than in cash shall be made in such manner as the Committee
may from time to time prescribe.”


VI.


Section 4.4 is amended, in its entirety, to be and to read as follows:


“4.4.    Annual Director Award. On the Annual Director Award Date, each Director
who is in office immediately after the annual meeting on such date and who was
not elected or appointed to the Board for the first time on such date shall be
granted a Stock Award of a number of shares of Common Stock with an aggregate
Fair Market Value as set forth in Appendix A, determined as of the date prior to
the Grant Date. The Annual Director Awards shall be 100% vested and exercisable
and shall be rounded up to the next higher whole share amount in the case of a
fractional share amount. No Annual Director Award will be made to an individual
Director if such Director gives advance written notice to the Board that he or
she does not wish to receive such award.”






--------------------------------------------------------------------------------








VII.


Section 4 is amended, by adding the following new section 4.8, to be and to read
as follows:


“4.8.    Pro-Ration of Compensation.    In the event a Director is elected or
appointed to the Board at any time during the year other than at the annual
meeting of the stockholders, or if a Director becomes a committee member or
committee chair during the calendar year, the annual Board and committee
retainer and annual committee chair fee shall be paid pro-rata based on service
for the quarter, rounded to the nearest month based on the date of election or
appointment. In the event a Director resigns from the Board, a committee or as
committee chair, compensation for the respective retainer or fee will be
similarly paid pro-rata based on service for the quarter.”


VIII.


Except as modified herein, the Plan shall remain in full force and effect.


IN WITNESS WHEREOF, this Amendment to the Plan is adopted this    19th    day of
February, 2015.


INSPERITY, INC.






By:
    /s/ Daniel D. Herink     

Daniel D. Herink
Senior Vice President of Legal, General Counsel and Secretary






--------------------------------------------------------------------------------




APPENDIX A






Insperity, Inc. Directors Compensation Plan
(Amended and Restated as of August 15, 2012)






Directors' Compensation & Equity Awards Effective January 1, 2015






 
Board
Compensation Committee
FRMA Committee


N&CG
Committee
 
 
 
 
 
Annual Retainer
$61,000
$10,000
$15,000
None
 
 
 
 
 
Annual Committee Chair Fees
N/A
$12,000
$21,000
$15,000
 
 
 
 
 
Initial Director
Award
$75,000
N/A
N/A
N/A
 
 
 
 
 
Annual
Director Award
$90,000
N/A
N/A
N/A



























































Appendix A to Dir Comp Plan_Feb 2015_final


